Exhibit 10.8

 

PROMISSORY NOTE

 

$5,000,000.00

 

April 1, 2012

 

FOR VALUE RECEIVED, ADCARE HEALTH SYSTEMS, INC., an Ohio corporation (the
“Maker”), hereby promises to pay to the order of STROME ALPHA OFFSHORE LTD. (the
“Payee”) the principal amount of Five Million Dollars ($5,000,000.00).

 

The entire principal amount of this Note shall mature on November 1, 2012 (the
“Maturity Date”), at which time the principal and all interest due shall be paid
in full. The interest rate on the unpaid principal amount of this Note is ten
percent (10%) per annum. Interest on the principal amount of this Note
outstanding from time to time, from the date hereof, to the day on which all
such principal shall be repaid (whether on the Maturity Date, or otherwise),
shall be paid in arrears quarterly, on the first day of each July and
October 2012.

 

Maker may prepay this Note in whole or in part, at any time, without notice,
penalty, or premium.

 

Each of the following events is hereby defined as, and is declared to be and to
constitute, an “Event of Default”:

 

(a)           Failure of Maker to make a payment of interest or principal as
required herein for a period of thirty (30) days after receipt of notice from
Payee that the same was not paid when due.

 

(b)           Any proceeding under the Bankruptcy Code or any law of the United
States or of any state relating to insolvency, receivership, or debt adjustment
being instituted by Maker, or any such proceeding being instituted against the
Maker and being consented to by Maker, or remaining undismissed for sixty (60)
days, or Maker’s making an assignment for the benefit of creditors, admitting in
writing an inability to pay debts generally as they become due, or becoming
insolvent.

 

Whenever any Event of Default shall have happened, any of the following remedial
steps may be taken:

 

(a)           Payee may declare immediately due and payable all sums which Maker
is obligated to pay to Payee pursuant to this Note or otherwise, together with
any interest accrued thereon, late charges, as provided for herein, and
reasonable counsel fees and costs of suit incurred for the collection of the
same.

 

(b)           Upon the occurrence of any Event of Default and upon acceleration
of the entire unpaid principal balance of the amount owned by Maker to Payee
hereunder, interest shall continue to accrue thereafter, to the extent legally
permissible, at a rate equal to eighteen percent (18%) per annum, until the
principal amount hereof, together will all interest accrued thereon, shall be
paid in full. Both before and after any Event of Default, interest shall be
computed on the basis of a 360-day year and the actual number of days elapsed.

 

--------------------------------------------------------------------------------


 

(c)           If Payee shall retain the services of counsel in order to cure any
Event of Default under this Note, Maker shall pay the reasonable costs incurred
by Payee in connection with proceedings to recover any sums due hereunder.

 

In the event that Maker does not pay the principal and interest due under this
Note by the Maturity Date to Payee or within thirty (30) days after receipt of
notice from Payee that the same was not paid when due, then Maker shall also do
the following:

 

(a)           Maker shall execute and deliver to Lender warrants to purchase up
to an additional 50,000 shares of Maker’s common stock at $4.00 per share,
exercisable at any time through and including November 1, 2022, which warrants
shall be in substantially the same form as those previously issued;

 

(b)           Maker shall sign and deliver to Lender a Stipulation of Judgment
for Judgment to be entered against Maker and in favor of Payee in accordance
with the terms of this Note, in the form attached hereto as Exhibit A.

 

No right or remedy herein conferred upon or reserved to Payee is intended to be
exclusive of any other right or remedy herein or by law provided, but each shall
be cumulative and in addition to every other right or remedy herein given or now
or hereafter existing at law or in equity or by statute, and may be pursued
singly, successively or together at the sole discretion of Payee and may be
exercised as often as the occasion shall occur.

 

Concurrently with the execution and delivery of this Note, Maker shall execute
and deliver to Lender warrants to purchase up to 312,500 shares of Maker’s
common stock at $4.00 per share, exercisable at any time through and including
April 1, 2022.

 

Maker waives presentment, demand and protest, and consents to any number of
renewals or extensions of the time of payment hereof without notice.

 

The granting, without notice, of any extension of time for the payment of any
sum due under this Note or for the performance of any covenant, condition or
agreement thereof, or the taking or release of any other security shall in no
way release or discharge the liability of Maker.

 

No waiver by Payee of any breach by Maker of any of its obligations, agreements
or covenants herein shall be a waiver of any subsequent breach or of any
obligation, agreement or covenant, nor shall any forbearance by Payee of its
rights or remedies be a waiver with respect to that or any other breach.

 

Any notices or other communication to be given under this Note may be given by
delivering the same in writing as follows:

 

2

--------------------------------------------------------------------------------


 

If to Maker:

 

AdCare Health Systems, Inc.

 

 

Two Buckhead Plaza

 

 

3050 Peachtree Road NW, Suite 355

 

 

Atlanta, Georgia 30305

 

 

Attn: Chief Financial Officer

 

 

 

 

With a copy to:

 

Gregory P. Youra, Esq.

 

 

Holt Ney Zatcoff & Wasserman, LLP

 

 

100 Galleria Parkway, Suite 1800

 

 

Atlanta, Georgia 30339

 

 

 

If to Payee:

 

Dania M. Alvarenga, Esq.

 

 

Alvarenga Law

 

 

1671 The Alameda Ste 307

 

 

San Jose Ca 95126

 

Whenever used in this Note, unless the context clearly indicates a contrary
intent:

 

(a)           The use of the masculine gender shall include the feminine or
neuter genders, and vice versa, as the context may require; and

 

(b)           The singular number shall include the plural and the plural the
singular as the context may require.

 

All payments due under this Note shall be paid to Payee at 100 Wilshire Blvd.
Ste 1750 Santa Monica Ca 90401 or at such other place as Payee may direct. 
Whenever a payment is due on a day other than a business day (all days except
Saturday, Sunday and legal holidays under federal or Georgia law), the maturity
thereof shall be extended to the next succeeding business day and interest shall
accrue thereon at the rate described herein.

 

This Note shall be governed and construed in accordance with the substantive
laws of the State of California. Any disputes arising out of this Note shall be
resolved by a Court of Competent Jurisdiction in State of California, city of
Los Angeles.  Time is of the essence with respect to each and every covenant and
obligation of Maker under this Note.

 

[Remainder of page intentionally blank; signature on following page.]

 

3

--------------------------------------------------------------------------------


 

PROMISSORY NOTE TO STROME ALPHA OFFSHORE LTD.

SIGNATURE PAGE

 

IN WITNESS WHEREOF, Maker has duly executed and delivered this Note under seal
on the day and year first above written.

 

 

 

ADCARE HEALTH SYSTEMS, INC.

 

 

 

 

 

By:

/s/ Boyd P. Gentry

 

 

Boyd P. Gentry, Chief Executive Officer

 

4

--------------------------------------------------------------------------------